Weaver, J.
(concurring). I concur in the opinion prepared by Mr. Justice Gaynor that this case is one for reversal, as well as in his statement of the proper rule for the ad-measurement of the plaintiff’s damages. My disagreement with the opinion goes only to the discussion which precedes the words, “As said before, the contract was consummated in February, 1915,” etc. A reading of the opinion will show that the discussion to which I refer is not at all vital or necessary to the disposition of the appeal; and, such being the case, I would not encumber the record with an expression of disagreement, were it not that, when our decision takes its place as a precedent for the guidance of the profession and the courts of the state; silence upon the subject by other members of the court is liable to be construed into an approval of all that is there said.
I have specific reference to the propositions therein mentioned, and summed up in the statement that, to bind the defendants by the false representations of the agent, the “representations must appear to be those which the agent, by his employment, was authorized to make,” and again: *994“He [the agent] could not bind his principal by untruthful and unauthorized representations touching the character of the land he was authorized to sell.” As I have already suggested, this discussion, in view of the result, is dictum, or matter merely arguendo•; but, to avoid any misunderstanding, it is proper that it be accompanied by my contention that the rule so asserted is opposed to the whole current of the law on that subject. Indeed, aside from a few cases in New Jersey, all the authorities, including text writers, courts, and annotators, are practically unanimous in holding to the doctrine which is expressed in 1 Am. & Eng. Encyc. of Law 1158, 1159, as follows:
“The principal is liable for the fraudulent act of his agent in the course and within the scope of his employment though in fact the principal did not authorize the practice of such acts. * * * The fraudulent representations of an agent acting in the course of his employment and in reference to business within the scope of his authority will be binding upon the principal, although, in perpetuating the fraud, the agent acted without the knowledge or consent of the principal.”
The same proposition is affirmed in 2 Corpus Juris 856; 31 Cyc. 1582; Benjamin on Sales (7th Ed.) Sections 462-467; 1 Clark & Skyles on Agency 1102; Story on Agency (9th Ed.) Section 452; 21 R. C. L. 850; Lloyd v. Grace S. & Co., A. C. (1912) 716 (Ann. Cas. 1913B, 819) ; Franklin F. Ins. Co. v. Bradford, 201 Pa. St. 32 (50 Atl. 286, 88 Am. St. 770 [and see note to same case in same volume, page 787]); Law v. Grant, 37 Wis. 548; McKinnon v. Vollmar, 75 Wis. 82; Hoyer v. Ludington, 100 Wis. 441; Heiddegger v. Burg, 137 Minn. 53 (Carlson v. Burg, 162 N. W. 889) ; Rush v. Leavitt, 99 Kan. 498 (162 Pac. 310). Citations of other authorities to the same effect could be extended quite indefinitely. The distinction sought to be drawn between the principals liability “as for deceit,” and *995Ms liability for damages if he retains the frnits of the agent’s fraud after notice thereof, is one of mere words, and not of substance, when we consider our practice, which recognizes no “forms of action.” The petition in this case did charge fraud and misrepresentation by the defendants and their agents, and that, by means thereof, plaintiff had sustained large damages, and that defendants had refused to accept a rescission of the deal, or to pay the damages. It may be conceded that, in so far as he charged misrepresentation of the character of the soil, he did not make a .case; but there was ample evidence of misrepresentation of the liability of the land to overflow, and that, by false statements in this respect, the property was foisted upon plaintiff at a price more than twice what it was worth. Having offered evidence clearly sufficient to take that issue to the jury, it is wholly immaterial whether defendants are chargeable for damages “as for deceit,” or because they have ratified the fraud of their agents by approving the sale they had negotiated, or because they cannot be permitted to retain the fnjits of the fraud practiced by them, and at the same time deny their liability for the injury so perpetrated upon the plaintiff.
For these reasons, and because I believe much of the language employed in that part of the opinion to which I have objected opens the gate to. a wide departure from well-settled and salutary rules of law, I do not wish to be bound thereby.